Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.68 Page 1 of 15



 1   KAZEROUNI LAW GROUP, APC
 2
     Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 3   2221 Camino Del Rio South, Suite 101
 4   San Diego, CA 92108
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     LAW OFFICE OF DANIEL G. SHAY
 7   Daniel G. Shay, Esq. (SBN: 250548)
 8   danielshay@tcpafdcpa.com
     2221 Camino Del Rio South, Suite 308
 9   San Diego, CA 92108
10   Telephone: (619) 222-7429
     Facsimile: (866) 431-3292
11
     Attorneys for Plaintiff,
12   Kelissa Ronquillo
13
                             UNITED STATES DISTRICT COURT
14                         SOUTHERN DISTRICT OF CALIFORNIA
15
        Kelissa Ronquillo, individually           Case No: 3:19-cv-01230-BEN-BGS
16
        and on behalf of others similarly
17      situated,                                 CLASS ACTION
18
                                                  SECOND AMENDED COMPLAINT
                                Plaintiff,        FOR DAMAGES AND INJUNCTIVE
19                                                RELIEF:
20
        vs.
                                                  1.   NEGLIGENT VIOLATION
21                                                     OF TELEPHONE
                                                       CONSUMER PROTECTION
22                                                     ACT (TCPA), 47 U.S.C. § 227
        Lyft, Inc., First Impressions
                                                  2.   KNOWING AND/OR
23      Interactive, Inc., and
                                                       WILLFUL VIOLATIONS OF
24
        Boomsourcing, LLC,                             THE TELEPHONE
                                                       CONSUMER PROTECTION
25                              Defendants.            ACT (TCPA), 47 U.S.C. § 227
26
                                                  JURY TRIAL DEMANDED
27
28

                                              1
     Second Amended Class Action Complaint                          3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.69 Page 2 of 15



 1                                           INTRODUCTION
 2   1.    Kelissa Ronquillo (“Plaintiff”), individually and on behalf of all others similarly
 3         situated (“Class Members”), brings this action, through her attorneys, for
 4         damages and injunctive relief, and any other available relief against Lyft, Inc.
 5         (“Lyft”), First Impressions Interactive, Inc. (“First Impressions”), and
 6         Boomsourcing,         LLC     (“Boomsourcing”)   (collectively    referred    to   as
 7         “Defendants”), and its present, former, or future direct and indirect parent
 8         companies, subsidiaries, affiliates, agents, related entities for negligently or
 9         intentionally contacting Plaintiff and Class Members on their cellular
10         telephones, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
11         227 et seq., (“TCPA”).
12   2.     Plaintiff alleges as follows upon personal knowledge as to herself and her own
13         acts and experiences, and, as to all other matters, upon information and belief,
14         including investigation conducted by her attorneys.
15   3.     The TCPA was designed to prevent calls and messages like the ones described
16         within this complaint, and to protect the privacy of citizens like Plaintiff.
17         “Voluminous consumer complaints about abuses of telephone technology – for
18         example, computerized calls dispatched to private homes – prompted Congress
19         to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744
20         (2012).
21   4.     In enacting the TCPA, Congress intended to give consumers a choice as to how
22         creditors and telemarketers may call them, and made specific findings that
23         “[t]echnologies that might allow consumers to avoid receiving such calls are not
24         universally available, are costly, are unlikely to be enforced, or place an
25         inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
26         this end, Congress found that:
27              [b]anning such automated or prerecorded telephone calls to the
28
                home, except when the receiving party consents to receiving the
                call or when such calls are necessary in an emergency situation
                                                  2
     Second Amended Class Action Complaint                                  3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.70 Page 3 of 15



 1              affecting the health and safety of the consumer, is the only
 2
                effective means of protecting telephone consumers from this
                nuisance and privacy invasion.
 3
 4         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL

 5         3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on

 6         TCPA’s purpose).

 7   5.     Congress also specifically found that “the evidence presented to the Congress

 8         indicates that automated or prerecorded calls are a nuisance and an invasion of

 9         privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,

10          132 S. Ct. at 744.

11   6.     As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA case

12         regarding calls similar to this one:

13              The Telephone Consumer Protection Act … is well known for its
                provisions limiting junk-fax transmissions. A less-litigated part of
14              the Act curtails the use of automated dialers and prerecorded
15              messages to cell phones, whose subscribers often are billed by the
                minute as soon as the call is answered—and routing a call to
16              voicemail counts as answering the call. An automated call to a
17              landline phone can be an annoyance; an automated call to a cell
                phone adds expense to annoyance.
18
           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
19
     7.     While many violations are described below with specificity, this Complaint
20
           alleges violations of the statute cited in its entirety.
21
     8.     Plaintiff makes these allegations on information and belief, with the exception
22
           of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
23
           Plaintiff alleges on her personal knowledge.
24
     9.     Unless otherwise stated, all the conduct engaged in by Defendants took place in
25
           California.
26
27
28

                                                   3
     Second Amended Class Action Complaint                                3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.71 Page 4 of 15



 1   10.    All violations by Defendants were knowing, willful, and intentional, and
 2         Defendants did not maintain procedures reasonably adapted to avoid any such
 3         violation.
 4   11.    Unless otherwise indicated, the use of Defendants’ names in this Complaint
 5         include all agents, employees, officers, members, directors, heirs, successors,
 6         assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
 7         the named Defendants.
 8                                   JURISDICTION & VENUE
 9   12. This Court has federal question jurisdiction because this case arises out of
10         violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
11   13.    This court has personal jurisdiction over Defendants because Defendant Lyft is
12         headquartered in San Francisco, California, and Defendants First Impressions
13         and Boomsourcing conduct business within the State of California and have
14         purposefully availed themselves of the laws and markets of the State of
15         California and this district
16   14.    Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2), because
17         Defendants transact business in this district and the acts and omissions alleged
18         occurred while Plaintiff was physically located in the County of San Diego,
19         State of California, in this judicial district.
20                                   PARTIES & DEFINITIONS
21   15.    Plaintiff is, and at all times mentioned herein was, a natural person and resident
22         of the State of California, County of San Diego.
23   16.    Lyft is, and at all times mentioned herein was, a corporation registered in the
24         state of Delaware with its headquarters and principal place of business in San
25         Francisco, California.
26   17.    First Impressions is, and at all times mentioned herein was, an Illinois
27         corporation, which regularly conducts business in the State of California.
28

                                                    4
     Second Amended Class Action Complaint                                 3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.72 Page 5 of 15



 1   18.    Boomsourcing is, and at all times mentioned herein was, a Utah limited liability
 2         company, located in Lehi, Utah, which regularly conducts business in the State
 3         of California.
 4   19.    Defendants are, and at all times mentioned herein were, “person[s]”, as defined
 5         by 47 U.S.C. § 153(39).
 6                                      FACTUAL ALLEGATIONS
 7   20.    First Impressions is a media and marketing company that works with
 8         Boomsourcing to generate and follow up on leads.
 9   21.    Boomsourcing operates call centers to outsource on behalf of First Impressions
10         to ultimately generate sales for Lyft.
11   22.    First Impressions and Boomsourcing, on behalf of and for the benefit of Lyft,
12         regularly make pre-recorded and autodialed telephone calls to consumers in
13         order to market Lyft driving services.
14   23.    Lyft is fully aware of the calls being made relating to its services.
15   24.    Through this arrangement, potential customers believe they are talking to Lyft
16         during the entirety of their communications with First Impressions and
17         Boomsourcing.
18   25.    Prior to the filing of this action, Plaintiff obtained representation from attorney
19         Daniel G. Shay (“Attorney”).
20   26.    Thereafter, on or around February 22, 2019, Plaintiff received at least one phone
21         call to her cellular telephone from the telephone number (717) 414-5150.
22   27.    Plaintiff did not recognize the number nor had she ever consented to being
23         called from that number, so she did not answer the call. After a few seconds, the
24         call was dropped.
25   28.    This is a common sign of the use of an ATDS, as an ATDS will drop the call if
26         nobody answers within a short period of time and will dial the next number on
27         its stored list.
28

                                                    5
     Second Amended Class Action Complaint                                   3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.73 Page 6 of 15



 1   29.    When Attorney subsequently called the number, he was greeted by the pre-
 2         recorded voice of an “agent” named “Sidney.”
 3   30.    The pre-recorded voice mentioned “Drive 4 Cash” and asked Attorney several
 4         questions regarding his age, driver’s license status, and vehicle. After Attorney
 5         answered the prompts, “Sidney” informed Attorney that he was qualified to
 6         drive for Lyft’s ride-share business.
 7   31.    The call then connected Attorney to a live agent named “Iris” that said she
 8         would help attorney set up a Lyft account. Attorney asked Iris her company
 9         name and she said “Lyft”. Attorney asked if she worked for Lyft directly or
10         another company and she said Lyft directly. Attorney asked for the website of
11         her company and she said “Lyft.com”.
12   32.    Upon information and belief, had Plaintiff answered the February 22 call from
13         (717) 714-5150, she would have been greeted by the same pre-recorded voice,
14         which would similarly walk her through the process of signing her up as a driver
15         for Lyft’s ride-sharing business.
16   33.    Upon information and belief, Defendants place these calls to solicit drivers to
17         sign up for Lyft’s business.
18   34.    Upon information and belief, Defendants have a policy and regular practice of
19         placing calls, or knowingly sanctioning such calls, to consumers using a pre-
20         recorded or automated voice and an ATDS.
21   35.    At no point prior to or after the filing of this action has Plaintiff downloaded or
22         otherwise utilized the Lyft app or Defendants’ services. Therefore, at no point
23         did Plaintiff give any of the Defendants consent to call her cellular telephone
24         with an ATDS and/or pre-recorded voice.
25   36.    The TCPA clearly prohibits making non-emergency calls “using any [ATDS] or
26         an artificial or prerecorded voice . . . to any telephone number assigned to a . . .
27         cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute provides
28         for $500.00 in statutory damages for each negligent violation, id. §

                                                   6
     Second Amended Class Action Complaint                                 3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.74 Page 7 of 15



 1         227(b)(3)(B). However, if the court finds that the Defendants “willfully or
 2         knowingly” violated the TCPA, it can award up to $1,500 in statutory damages.
 3         Id.
 4   37.    This suit seeks only damages and injunctive relief for recovery of economic
 5         injury, and it expressly is not intended to request any recovery for personal
 6         injury and claims related thereto.
 7   38.    Plaintiff was personally affected by Defendants’ actions because Defendants’
 8         use of an ATDS and pre-recorded voice forced Plaintiff to live without the
 9         utility of Plaintiff’s cell phone by forcing her to silence her cell phone and/or
10         block incoming numbers.
11   39.    Plaintiff was further personally affected because she was frustrated and
12         distressed that despite never having any contact with Defendants, Defendants
13         harassed Plaintiff with a call using an ATDS and pre-recorded voice.
14   40.    Defendants, upon information and belief, used an ATDS as defined by 47
15          U.S.C. § 227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A).
16   41. Upon information and belief, Defendants’ ATDS has the capacity to store or
17         produce telephone numbers to be called, using a random or sequential number
18         generator.
19   42. Upon information and belief, Defendants’ ATDS also has the capacity to and
20         does, dial telephone numbers stored as a list or in a database without human
21         intervention.
22   43. Plaintiff’s cellular telephone, which Defendants called, was assigned to a
23         cellular telephone service for which Plaintiff incurs a charge for incoming calls
24         pursuant to 47 U.S.C. § 227(b)(1).
25   44. The unwanted telephone call constitutes a call that was not for emergency
26         purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
27   45. Plaintiff did not provide express consent to Defendants to receive calls on
28         Plaintiff’s cellular telephone, pursuant to 47 U.S.C. § 227 (b)(1)(A).

                                                 7
     Second Amended Class Action Complaint                                3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.75 Page 8 of 15



 1   46. Plaintiff is informed and believes and here upon alleges, that this call was made
 2         by Defendants, with Lyft’s permission, knowledge, control and for Lyft’s
 3         benefit.
 4   47. Consumers receiving calls from Boomsourcing and First Impressions’ and
 5         representatives believe Lyft was making the calls because Boomsourcing and
 6         First Impressions were never mentioned during the calls as the entity placing the
 7         calls, and when consumers seek to speak to a live representative, within the
 8         same call, they are being connected to a live representative from Lyft (or an
 9         agent from Lyft who is authorized to use Lyft’s brand name and solicit its
10         services).
11   48. Indeed, consumers do not even learn that another entity is involved, even when
12         consumers specifically ask whether another entity placed a call on behalf of
13         Lyft.
14   49. Lyft is directly and/or vicariously liable for the unlawful dialing practices of its
15        agents, including First Impressions and Boomsourcing, because Lyft presents
16        itself as an entity authorizing these agents to act on its behalf and takes no steps
17        whatsoever to prohibit the unlawful dialing practices, while retaining the
18        economic benefits and increased business derived from such unlawful practices.
19   50. Lyft knew that its agents and representatives, including First Impressions and
20        Boomsourcing, act on its behalf.
21   51. Lyft was aware of the calls made on its behalf, and when connected, introduced
22        itself as a principal entity ready and willing to solicit business from consumers.
23   52. Plaintiff was personally affected by Defendants’ aforementioned conduct
24        because Plaintiff was frustrated and distressed that Defendants interrupted
25        Plaintiff with an unwanted telemarketing call using an ATDS for marketing
26        purposes.
27
28

                                                 8
     Second Amended Class Action Complaint                                3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.76 Page 9 of 15



 1   53. Through Defendants’ aforementioned conduct, Plaintiff suffered an invasion of
 2         a legally protected interest in privacy, which is specifically addressed and
 3         protected by the TCPA.
 4   54. Moreover, Plaintiff is informed and believes and here upon alleges, that
 5         Defendants or Defendants’ agent, with Defendants’ permission, knowledge,
 6         control and for the Defendants’ benefit, “willfully or knowingly” utilized a pre-
 7         recorded voice in conjunction with its ATDS in violation of well-established
 8         federal law prohibiting such conduct.
 9   55.    As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
10         Relief herein.
11   56.    Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C §
12         227(b)(3).
13                                       CLASS ACTION ALLEGATIONS
14   57.    Plaintiff brings this lawsuit as a class action on behalf of herself and Class
15         Members of the proposed classes pursuant to Federal Rules of Civil Procedure
16         23(a), (c)(5), and (b)(3) and/or (b)(2). This action satisfies the numerosity,
17         commonality, typicality, adequacy, predominance, and superiority requirements
18         of those provisions.
19   58.    Plaintiff proposes the following class, consisting of and defined as follows:
20
                        All persons in the United States whose cellular
21                      telephones were called using a pre-recorded voice and/or
22                      an automated telephone dialing system by First
                        Impressions, Boomsourcing, and/or Lyft and/or their
23                      agent/s within the two years prior to the filing of the
24                      Complaint.
25   59.    Excluded from the Class Members are: (1) Defendants, any entity or division in
26         which Defendants have a controlling interest, and its legal representatives,
27         officers, directors, assigns, and successors; (2) the Judge to whom this case is
28

                                                  9
     Second Amended Class Action Complaint                                 3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.77 Page 10 of 15



 1         assigned and the Judge’s staff; and (3) those persons who have suffered personal
 2         injuries as a result of the facts alleged herein.
 3   60.    Plaintiff reserves the right to redefine the classes and to add subclasses as
 4         appropriate based on discovery and specific theories of liability
 5   61.    Numerosity: The Class Members are so numerous that joinder of all members
 6         would be unfeasible and impractical. The membership of the entire Class is
 7         currently unknown to Plaintiff at this time; however, given that, on information
 8         and belief, Defendants called thousands of class members nationwide and
 9         recorded those calls during the class period, it is reasonable to presume that the
10         members of the Class are so numerous that joinder of all members is
11         impracticable. The disposition of their claims in a class action will provide
12         substantial benefits to the parties and the Court.
13   62.    Commonality: There are common questions of law and fact as to Class
14         Members that predominate over questions affecting only individual members,
15         including, but not limited to:
16            • Whether, within the statutory period Defendants placed any call to the
17                Class Members using an ATDS or pre-recorded voice;
18            • Whether Defendants had, and continue to have, a policy during the
19                relevant period of placing calls to the Class Members using an ATDS or
20                pre-recorded voice;
21            • Whether Defendants used, and continue to use, an ATDS to make
22                automated phone calls to Class Members
23            • Whether Plaintiff and the Class Members were damaged thereby, and the
24                extent of damages for such violation; and
25            • Whether Defendants should be enjoined from engaging in such conduct in
26                the future.
27
28

                                                  10
     Second Amended Class Action Complaint                                3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.78 Page 11 of 15



 1   63.    Typicality Plaintiff has had to suffer the burden of receiving phone calls from an
 2         ATDS using a pre-recorded voice. Thus, her injuries are also typical to Class
 3         Members.
 4   64.    Plaintiff and Class Members were harmed by the acts of Defendants in at least
 5         the following ways: Defendants harassed Plaintiff and Class Members by
 6         illegally calling their cellular phones using a pre-recorded voice and an ATDS.
 7         Plaintiff and Class Members were damaged thereby.
 8   65.    Adequacy: Plaintiff is qualified to, and will, fairly and adequately protect the
 9         interests of each Class Member with whom she is similarly situated, as
10         demonstrated herein. Plaintiff acknowledges that she has an obligation to make
11         known to the Court any relationships, conflicts, or differences with any Class
12         Member. Plaintiff’s attorneys, the proposed class counsel, are versed in the
13         rules governing class action discovery, certification, and settlement. In addition,
14         the proposed class counsel is experienced in handling claims involving
15         consumer actions and violations of the Telephone Consumer Protection Act.
16         Plaintiff has incurred, and throughout the duration of this action, will continue to
17         incur costs and attorneys’ fees that have been, are, and will be, necessarily
18         expended for the prosecution of this action for the substantial benefit of each
19         Class Member.
20   66.    Predominance: Questions of law or fact common to the Class Members
21         predominate over any questions affecting only individual members of the Class.
22         The elements of the legal claims brought by Plaintiff and Class Members are
23         capable of proof at trial through evidence that is common to the Class rather
24         than individual to its members.
25   67.    Superiority: A class action is a superior method for the fair and efficient
26         adjudication of this controversy because:
27              a.     Class-wide damages are essential to induce Defendants to comply with
28                   Federal law.

                                                11
     Second Amended Class Action Complaint                                 3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.79 Page 12 of 15



 1              b.      Because of the relatively small size of the individual Class Members’
 2                    claims, it is likely that only a few Class Members could afford to seek
 3                    legal redress for Defendants’ misconduct.
 4              c.      Management of these claims is likely to present significantly fewer
 5                    difficulties than those presented in many class claims.
 6              d.      Absent a class action, most Class Members would likely find the cost
 7                    of litigating their claims prohibitively high and would therefore have no
 8                    effective remedy at law.
 9              e.      Class action treatment is manageable because it will permit a large
10                    number of similarly situated persons to prosecute their common claims in
11                    a single forum simultaneously, efficiently, and without the unnecessary
12                    duplication of effort and expense that numerous individual actions would
13                    endanger.
14              f.      Absent a class action, Class Members will continue to incur damages,
15                    and Defendants’ misconduct will continue without remedy.
16   68.    Plaintiff and the Class Members have all suffered and will continue to suffer
17         harm and damages as a result of Defendants’ unlawful and wrongful conduct.
18   69.    The Class may also be certified because:
19             • the prosecution of separate actions by individual Class Members would
20                   create a risk of inconsistent or varying adjudication with respect
21                   to.individual Class Members, which would establish incompatible
22                   standards of conduct for Defendants;
23             • the prosecution of separate actions by individual Class Members would
24                   create a risk of adjudications with respect to them that would, as a
25                   practical matter, be dispositive of the interests of other Class Members
26                   not parties to the adjudications, or substantially impair or impede their
27                   ability to protect their interests; and
28             • Defendants have acted or refused to act on grounds generally applicable

                                                      12
     Second Amended Class Action Complaint                                      3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.80 Page 13 of 15



 1                to the Class, thereby making appropriate final and injunctive relief with
 2                respect to the members of the Class as a whole.
 3   70.    This suit seeks only damages and injunctive relief for recovery of economic
 4         injury on behalf of Class Members and it expressly is not intended to request
 5         any recovery for personal injury and claims related thereto.
 6   71.    The joinder of Class Members is impractical and the disposition of their claims
 7         in the class action will provide substantial benefits both to the parties and to the
 8         court. The Class Members can be identified through Defendants’ records.
 9                                      FIRST CAUSE OF ACTION
10                                 NEGLIGENT VIOLATIONS OF THE
11                       TELEPHONE CONSUMER PROTECTION ACT (TCPA)
12                                           47 U.S.C. § 227
13   72.    Plaintiff repeats, re-alleges, and incorporates by reference, all of the above
14         paragraphs of this Complaint as though fully stated herein.
15   73.    The foregoing acts and omissions constitute numerous and multiple violations
16         of the TCPA, including but not limited to each and every one of the above-cited
17         provisions of the TCPA, 47 U.S.C. 227 et seq.
18   74.    As a result of Defendants' negligent violations of 47 U.S.C. § 227 et seq.,
19         Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
20         every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21   75.    Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
22         the future.
23                                     SECOND CAUSE OF ACTION
24                       KNOWING AND/OR WILLFUL VIOLATIONS OF THE
25                       TELEPHONE CONSUMER PROTECTION ACT (TCPA)
26                                           47 U.S.C. § 227
27   76.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
28         of this Complaint as though fully stated herein.

                                                   13
     Second Amended Class Action Complaint                                  3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.81 Page 14 of 15



 1   77.    The foregoing acts and omissions of Defendants constitute numerous and
 2         multiple knowing and/or willful violations of the TCPA, including but not
 3         limited to each and every one of the above-cited provisions of 47 U.S.C. § 227
 4         et seq.
 5   78.   As a result of Defendants' knowing and/or willful violations of 47 U.S.C. § 227
 6         et seq., Plaintiff is entitled to treble damages, as provided by statute, up to
 7         $1,500.00, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
 8         and 47 U.S.C. § 227(b)(3)(C).
 9                                           PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff and the Class Members pray that judgment be entered
11   against Defendants, and Plaintiff and the Class be awarded damages from Defendants,
12   as follows:
13   •      Certify the classes as requested herein;
14   •      Appoint Plaintiff to serve as the Class Representative for the classes; and
15   •      Appoint Plaintiff’s Counsel as Class Counsel in this matter for the classes.
16          In addition, Plaintiff and the Class Members pray for further judgment as
17   follows against Defendants:
18   •     Special, general, compensatory and punitive damages;
19   •     Injunctive relief, prohibiting such conduct in the future;
20   •     Statutory damages of $500.00 for each negligent violation of the TCPA pursuant
21         to 47 U.S.C. § 227(b)(3)(B);
22   •     Pursuant to 47 U.S.C § 227(b)(3)(A), injunctive relief prohibiting such conduct
23         in the future;
24   •     Statutory damages of $1,500.00 for each knowing and/or willful violation of the
25         TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C);
26   •     Any other relief the Court may deem just and proper including interest.
27
28

                                                    14
     Second Amended Class Action Complaint                                3:19-cv-01230-BEN-BGS
Case 3:19-cv-01230-BEN-BGS Document 18 Filed 10/24/19 PageID.82 Page 15 of 15



 1                                           TRIAL BY JURY
 2   72.    Pursuant to the Seventh Amendment to the Constitution of the United States of
 3   America, Plaintiff and Class Members are entitled to, and demand, a trial by jury.
 4
 5
                                               Respectfully submitted,
 6
                                               KAZEROUNI LAW GROUP, APC
 7
 8   Date: October 24, 2019                    By: s/ Yana A. Hart
 9                                                Yana A. Hart Esq.
                                                   yana@kazlg.com
10                                                 Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                  15
     Second Amended Class Action Complaint                                   3:19-cv-01230-BEN-BGS
